     Case: 1:20-cv-04589 Document #: 17 Filed: 09/18/20 Page 1 of 6 PageID #:77




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ISELA CARMEAN,                                       )
on behalf of herself and all others                  )
similarly situated,                                  )
                                                     )
                       Plaintiff,                    )
                                                     )       Case No. 20-cv-04589
       vs.                                           )
                                                     )       Honorable Marvin E. Aspen
MACYS RETAIL HOLDINGS, INC.,                         )
                                                     )
                       Defendant.                    )

                                      MOTION TO STAY


       Plaintiff, Isela Carmean, through counsel, moves this Court to stay the above-captioned

matter pending a decision from the Judicial Panel on Multidistrict Litigation (“JPML”) on a

currently pending motion to transfer multiple actions pursuant to 28 U.S.C. § 1407. See, In re

Clearview AI, Inc., Consumer Privacy Litig., MDL No. 2967, ECF No. 1.

I. Background

       From January 2020 through March 2020, multiple putative class actions have been filed

which include at least one common defendant: Clearview AI, Inc. (“Clearview”).1 The cases in

the Northern District have been consolidated in front of Judge Sharon Johnson Coleman under

Mutnick v. Clearview AI, Inc., 20-cv-512 (N.D. Ill.). The plaintiffs in each case bring claims

under, inter alia, the Illinois Biometric Information Privacy Act, 740 ILCS 14/ et seq. (“BIPA”)


1
  Hall v. Clearview AI, Inc., 20-cv-846 (N.D. Ill.); John v. Clearview AI, Inc., 20-cv-3481
(S.D.N.Y.); Marron v. Clearview AI, Inc., 20-cv-2989 (N.D. Ill.); McPherson v. Clearview AI,
Inc. (S.D.N.Y.); Mutnick v. Clearview AI, Inc., 20-cv-512 (N.D. Ill.); Roberson v. Clearview AI,
Inc., 20-cv-3705 (S.D.N.Y.); Thornley v. Clearview AI, Inc., 20-cv-3843 (N.D. Ill.); Broccolino
v. Clearview AI, Inc., 20-cv-2222 (S.D.N.Y.); Burke v. Clearview AI, Inc., 20-cv-3104
(S.D.N.Y.); Calderon v. Clearview AI, Inc., 20-cv-1296 (S.D.N.Y.).


                                                 1
     Case: 1:20-cv-04589 Document #: 17 Filed: 09/18/20 Page 2 of 6 PageID #:78




and seek to certify identical or overlapping classes. The claims arise from Clearview’s alleged

practice of harvesting photographs and personal information from various internet sites and

constructing a surveillance database with individual’s biometric information and identifiers

which was then leased to various public and private entities.

       On August 18, counsel for Clearview filed a motion before the JPML to transfer all the

cases to the Southern District of New York to be heard by the Honorable Colleen McMahon for

coordinated or consolidated pretrial proceedings under 28 U.S.C. § 1407(a). See, In re Clearview

AI, Inc., Consumer Privacy Litig., MDL No. 2967, ECF No. 1. Plaintiff’s counsel in this case is

also counsel for the plaintiff in one of the cases now consolidated before Judge Coleman in the

Northern District. Because the claims in Carmean are related to the pending group of actions in

the Clearview Litigation and because they share counsel, Plaintiff’s counsel filed a Notice of

Potential Tag-Along Action in the JPML on September 5, 2020. Id. at ECF 21.

       Ms. Carmean’s position is that her case and the Clearview litigation share common

factual and legal questions and should be consolidated with Mutnick. In particular, though

Clearview is not named as a defendant in this case, Plaintiff has alleged that Macy’s utilized their

surveillance database to illicitly obtain biometric information and identifiers from Illinois

consumers. However, there is currently a stay pending in that case, so Mutnick is unable to file a

motion for relation or consolidation of this case. See, Mutnick v. Clearview AI, Inc., 20-cv-512

(N.D. Ill.), ECF 99 (order granting Clearview’s motion for stay pending JPML decision). The

Illinois Plaintiffs, including Ms. Carmean, all agree that a Multi-District Litigation (“MDL”)

would be in the best interest of the parties, but oppose the transfer to the Southern District of

New York and argue that the Northern District of Illinois is a more suitable location for any

MDL. See, In re Clearview AI, Inc., Consumer Privacy Litig., MDL No. 2967, ECF 25.




                                                  2
     Case: 1:20-cv-04589 Document #: 17 Filed: 09/18/20 Page 3 of 6 PageID #:79




       Defendant Macy’s filed an Interested Party Response the MDL regarding the Notice of

Potential Tag-Along Action. Id. at 28. Macy’s opposes any transfer of this case into any MDL or

consolidated docket. Id.

       On September 16, 2020, the JPML closed the briefing on the Motion to Transfer under §

1407. Id. at ECF 30. The MDL transfer motion will not be heard during the JPML’s September

24, 2020 hearing session. The next hearing session will be December 3, 2020.

       The consolidated actions in both the Northern District of Illinois and the Southern

District of New York have been stayed pending the JPML’s decision. Mutnick v. Clearview AI,

Inc., 20-cv-512 (N.D. Ill.), ECF 99 (order granting Clearview’s motion for stay pending JPML

decision); Calderon et al v. Clearview AI, Inc. et al, 20-cv-01296-CM (S.D.N.Y.), minute order

of September 9, 2020 (staying all six related cases pending decision by JPML).



II. Argument and Authority

       In deciding whether to grant a stay pending the JPML decision to transfer a case to an

MDL, courts consider: (1) whether judicial economy favors a stay; (2) the potential prejudice to

the non-moving party; and (3) any hardship or inequity to the moving party if the case is not

stayed. Paul v. Aviva Life & Annuity Co., No. 09-1038, 2009 U.S. Dist. LEXIS 64420, at *2

(N.D. Ill. July 27, 2009) (Aspen, J.). These factors favor a stay in this case.

       If this case proceeds without a stay, the Court risks wasting scarce judicial resources

familiarizing itself with the “intricacies of a case that may be coordinated or consolidated for

pretrial purposes in another court.” Id. at *3 (internal citation omitted). Moreover, by staying the

case, the Court will be conserving judicial resources by avoiding duplicative litigation.

Defendant Macy’s has indicated they are planning to file a motion to dismiss – but such a motion




                                                  3
     Case: 1:20-cv-04589 Document #: 17 Filed: 09/18/20 Page 4 of 6 PageID #:80




can be resolved just as easily in the transferee court and would avoid unnecessary briefings by

both parties. Similarly, “[i]f the JPML transfers this action, we will no longer have jurisdiction

over pre-trial matters and this court would have wasted judicial resources by addressing various

pre-trial motions that could have been resolved in the transferee court.” Id.

       Macy’s will not suffer any prejudice if the case is stayed. The motion to transfer before

the JPML is fully briefed and the matter will likely be heard in early December, so any potential

stay would be brief. See, id. at *. This case was only filed a little over six weeks ago and the

Defendant has not answered yet – in fact, their deadline to do so was extended to September 28.

ECF 16. See, id. (prejudice would be minimal where case had only been pending for five

months). In fact, Defendant would benefit from a stay by not having to waste their own resources

briefing a motion to dismiss that may not even be decided by this Court.

       Finally, Carmean will suffer hardship if the stay is denied. At a minimum, Plaintiff will

be forced to respond to a motion to dismiss by Defendant that may no longer be decided by the

Court. If the case continues, discovery may begin before the JPML issues their decision, and

Plaintiff would be subjected to duplicative discovery. Perhaps most importantly, the possibility

of inconsistent rulings on critical questions of law. See, id. at *5 (Possibility of duplicative

discovery, inconsistent rulings, “demonstrate clear hardships weighing in favor of staying this

action until the JPML renders its decision.”)




                                                   4
     Case: 1:20-cv-04589 Document #: 17 Filed: 09/18/20 Page 5 of 6 PageID #:81




III. Conclusion

        Plaintiff Isela Carmean respectfully requests that this Court enter an order staying the

case pending a decision by the JPML regarding transfer of the Clearview cases and whether this

case will be included in any MDL and for any other relief the Court finds appropriate.




Submitted: September 18, 2020

By:
/s/ Michael Drew

Michael Drew
Neighborhood Legal LLC
20 N. Clark Street #3300
Chicago, IL 60602
312-967-7220
mwd@neighborhood-legal.com


Michael Wood
Community Lawyers LLC
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Tel (312) 757-1880
mwood@communitylawyersgroup.com

Attorneys for Plaintiff




                                                 5
     Case: 1:20-cv-04589 Document #: 17 Filed: 09/18/20 Page 6 of 6 PageID #:82




                               CERTIFICATE OF SERVICE

       I, Michael Drew, hereby certify that on September 18, 2020, I caused to be filed the

foregoing documents via the CM/ECF System, which caused service of the same to be had on all

attorneys which have appeared in this case

                                                    By: /s/ Michael Drew
                                                         Attorney for Plaintiff

                                                        Michael Drew
                                                        Neighborhood Legal LLC
                                                        20 N. Clark Street #3300
                                                        Chicago, IL 60602
                                                        312-967-7220
                                                        mwd@neighborhood-legal.com




                                               6
